Electronically Filed
                                                        Supreme Court
                                                        SCPR-18-0000085
                                                        28-FEB-2018
                                                        08:43 AM



                             SCPR-18-0000085

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               IN RE LEIGHTON K.M. CHONG, Petitioner.


                           ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Leighton K.M. Chong’s

petition to resign and surrender his license to practice law in

the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of

the Supreme Court of the State of Hawai#i (RSCH), and of the

affidavits and exhibits in support thereof, we conclude

Petitioner Chong has fully complied with the requirements of RSCH

Rule 1.10.    Therefore,

          IT IS HEREBY ORDERED that the petition is granted.

          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that the Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Leighton K.M. Chong, attorney number 6105,

from the roll of attorneys of the State of Hawai#i, effective

with the filing of this order.

          DATED:   Honolulu, Hawai#i, February 28, 2018.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 2